Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 03, 2018

The Court of Appeals hereby passes the following order:

A18A0844. DONNIE NORRIS v. CARLA MCGUIRE.

      This case began as an action for damages in magistrate court. Following an
adverse ruling in that court, plaintiff Donnie Norris appealed to the state court, which
dismissed the case. Norris then appealed directly to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (11); see Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82 (453 SE2d 119) (1995). Norris’s failure to comply with the required
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/03/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.